Exhibit 10.12

 

October 13, 2006

 

Alan L. Crane
25 Quidnic Road
Waban, MA  02468

Dear Alan:

As stated in your letter of August 22, 2006, your resignation from the position
of President of Momenta Pharmaceuticals, Inc. (hereafter, “Momenta” or the
“Company”) occurred on that date and your resignation from the position of Chief
Executive Officer for the Company became effective September 12, 2006.  However,
you are and shall continue to serve as a member of the Company’s Board of
Directors in accordance with the Company’s By-Laws and you shall have all
rights, responsibilities and privileges (including insurance coverage and other
protections) associated therewith.  In recognition of your many contributions to
the Company, the Company will pay you the severance benefits described in the
“Description of Severance Benefits” attached as Attachment A if you timely sign
and return this letter agreement to Lisa Carron Shmerling, V.P., Legal Affairs
of the Company, by November 4, 2006.  By signing and returning this letter
agreement, you will be agreeing to the terms and conditions set forth in the
numbered paragraphs below, including the release of claims set forth in
paragraph 3.  You are advised to consult with an attorney before signing this
letter agreement and the attachments hereto and you may take up to twenty-one
(21) days to do so.  If you sign this letter agreement, you may change your mind
and revoke your agreement during the seven (7) day period after you have signed
it by notifying Ms. Shmerling in writing.  If you do not so revoke, this letter
agreement will become a binding agreement between you and the Company upon the
expiration of the seven (7) day period.

If you choose not to sign and return this letter agreement by November 4, 2006,
or if you timely revoke your acceptance in writing, you shall not receive any
severance benefits from the Company.  You will, however, receive payment for any
wages and unused vacation time accrued through your Resignation Date, as defined
below.  Also, even if you decide not to sign this letter agreement, you may
elect to continue receiving group health insurance pursuant to the federal
“COBRA” law, 29 U.S.C. § 1161 et seq.  All premium costs shall be paid by you on
a monthly basis for as long as, and to the extent that, you remain eligible for
COBRA continuation.  You should consult the COBRA materials to be provided by
the Company for details regarding these benefits.  All other Company-provided
benefits will cease upon your Resignation Date.

If, after reviewing this letter agreement, you find the terms and conditions are
satisfactory to you, you should sign and return this letter agreement to Ms.
Shmerling by November 4, 2006.

The following numbered paragraphs set forth the terms and conditions that will
apply if you timely sign and return this letter agreement and do not revoke it
in writing within the seven (7) day period:


1.             RESIGNATION DATE - YOUR EFFECTIVE DATE OF RESIGNATION AS AN
EMPLOYEE OF THE COMPANY WAS SEPTEMBER 17, 2006 (THE “RESIGNATION DATE”).  AS OF
THE RESIGNATION DATE, ALL SALARY PAYMENTS FROM THE COMPANY CEASED AND ANY
BENEFITS YOU HAD EXCLUSIVELY BY VIRTUE OF YOUR STATUS AS AN EMPLOYEE OF THE
COMPANY UNDER COMPANY-PROVIDED BENEFIT PLANS, PROGRAMS, OR PRACTICES TERMINATED,
EXCEPT AS REQUIRED BY FEDERAL OR STATE LAW, OR AS OTHERWISE DESCRIBED HEREIN.




--------------------------------------------------------------------------------





 


2.             DESCRIPTION OF SEVERANCE BENEFITS AND CONSULTING ARRANGEMENT -
THE SEVERANCE BENEFITS WHICH WILL BE PROVIDED TO YOU IF YOU TIMELY SIGN, RETURN,
AND DO NOT REVOKE THIS LETTER ARE DESCRIBED IN THE “DESCRIPTION OF SEVERANCE
BENEFITS” ATTACHED AS ATTACHMENT A.  IN ADDITION, DUE TO CONTINUING BUSINESS
NEEDS, YOU HAVE AGREED TO PROVIDE THE COMPANY WITH CONSULTING SERVICES AS SET
FORTH ON ATTACHMENT B.


3.             RELEASES - IN CONSIDERATION OF THE PAYMENT OF THE SEVERANCE
BENEFITS AS DESCRIBED ON ATTACHMENT A, WHICH YOU ACKNOWLEDGE YOU WOULD NOT
OTHERWISE BE ENTITLED TO RECEIVE, YOU HEREBY FULLY, FOREVER, IRREVOCABLY AND
UNCONDITIONALLY RELEASE, REMISE AND DISCHARGE THE COMPANY, ITS OFFICERS,
DIRECTORS, STOCKHOLDERS, CORPORATE AFFILIATES, SUBSIDIARIES, PARENT COMPANIES,
AGENTS AND EMPLOYEES (EACH IN THEIR INDIVIDUAL AND CORPORATE CAPACITIES)
(HEREINAFTER, THE “RELEASED PARTIES”) FROM ANY AND ALL CLAIMS, CHARGES,
COMPLAINTS, DEMANDS, ACTIONS, CAUSES OF ACTION, SUITS, RIGHTS, DEBTS, SUMS OF
MONEY, COSTS, ACCOUNTS, RECKONINGS, COVENANTS, CONTRACTS, AGREEMENTS, PROMISES,
DOINGS, OMISSIONS, DAMAGES, EXECUTIONS, OBLIGATIONS, LIABILITIES, AND EXPENSES
(INCLUDING ATTORNEYS’ FEES AND COSTS), OF EVERY KIND AND NATURE THAT YOU EVER
HAD OR NOW HAVE AGAINST THE RELEASED PARTIES, INCLUDING, BUT NOT LIMITED TO, ANY
AND ALL CLAIMS ARISING OUT OF OR RELATING TO YOUR EMPLOYMENT WITH AND/OR
SEPARATION FROM THE COMPANY, INCLUDING, BUT NOT LIMITED TO, ALL EMPLOYMENT
DISCRIMINATION CLAIMS UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, 42 U.S.C.
§ 2000E ET SEQ., THE AMERICANS WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12101
ET SEQ., THE AGE DISCRIMINATION IN EMPLOYMENT ACT, 29 U.S.C. § 621 ET SEQ., AND
THE MASSACHUSETTS FAIR EMPLOYMENT PRACTICES ACT, M.G.L. C.151B, § 1 ET SEQ., ALL
AS AMENDED, ALL CLAIMS ARISING OUT OF THE FAIR CREDIT REPORTING ACT, 15 U.S.C.
§ 1681 ET SEQ., THE FAMILY AND MEDICAL LEAVE ACT, 29 U.S.C. § 2601 ET SEQ., THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974 (“ERISA”), 29 U.S.C. § 1001 ET
SEQ., THE MASSACHUSETTS CIVIL RIGHTS ACT, M.G.L. C.12, §§ 11H AND 11I, THE
MASSACHUSETTS EQUAL RIGHTS ACT, M.G.L. C.93, § 102 AND M.G.L. C.214, § 1C, THE
MASSACHUSETTS LABOR AND INDUSTRIES ACT, M.G.L. C.149, § 1 ET SEQ., THE
MASSACHUSETTS PRIVACY ACT, M.G.L. C.214, § 1B AND THE MASSACHUSETTS MATERNITY
LEAVE ACT, M.G.L. C.149, § 105(D), ALL AS AMENDED, ALL COMMON LAW CLAIMS
INCLUDING, BUT NOT LIMITED TO, ACTIONS IN DEFAMATION, INTENTIONAL INFLICTION OF
EMOTIONAL DISTRESS, MISREPRESENTATION, FRAUD, WRONGFUL DISCHARGE AND BREACH OF
CONTRACT, ALL CLAIMS PURSUANT TO YOUR MARCH 15, 2002 EMPLOYMENT AGREEMENT, AS
AMENDED, ALL CLAIMS TO ANY NON-VESTED OWNERSHIP INTEREST IN THE COMPANY,
CONTRACTUAL OR OTHERWISE, INCLUDING, BUT NOT LIMITED TO, CLAIMS TO STOCK OR
STOCK OPTIONS (OTHER THAN NON-STATUTORY STOCK OPTIONS GRANTED TO YOU IN APRIL
2004 THAT WILL CONTINUE TO VEST IN ACCORDANCE WITH THEIR TERMS), AND ANY CLAIM
OR DAMAGE ARISING OUT OF YOUR EMPLOYMENT WITH AND/OR SEPARATION FROM THE COMPANY
(INCLUDING A CLAIM FOR RETALIATION) UNDER ANY COMMON LAW THEORY OR ANY FEDERAL,
STATE OR LOCAL STATUTE OR ORDINANCE NOT EXPRESSLY REFERENCED ABOVE; PROVIDED,
HOWEVER, THAT NOTHING IN THIS LETTER AGREEMENT PREVENTS YOU FROM FILING,
COOPERATING WITH, OR PARTICIPATING IN ANY PROCEEDING BEFORE THE EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION OR A STATE FAIR EMPLOYMENT PRACTICES AGENCY (EXCEPT THAT
YOU ACKNOWLEDGE THAT YOU MAY NOT BE ABLE TO RECOVER ANY MONETARY BENEFITS IN
CONNECTION WITH ANY SUCH CLAIM, CHARGE OR PROCEEDING); PROVIDED, FURTHER, THAT
NOTHING IN THIS LETTER AGREEMENT PREVENTS YOU FROM BRINGING A CLAIM FOR
INDEMNIFICATION PURSUANT TO THE COMPANY’S DIRECTORS AND OFFICERS INSURANCE
POLICIES AS THEY EXIST FROM TIME TO TIME OR PURSUANT TO THE THIRD AMENDED AND
RESTATED CERTIFICATE OF INCORPORATION OF MOMENTA PHARMACEUTICALS, INC. OR IN ANY
MATERIAL WAY ALTERS ANY OF YOUR RIGHTS TO INSURANCE COVERAGE OR INDEMNIFICATION
RELATING TO YOUR EMPLOYMENT WITH THE COMPANY OR YOUR CONTINUING SERVICE AS A
MEMBER OF THE COMPANY’S BOARD OF DIRECTORS.

2


--------------------------------------------------------------------------------





 

The Company hereby fully, forever, irrevocably and unconditionally releases,
remises and discharges you from any and all claims, charges, complaints,
demands, actions, causes of action, suits, rights, debts, sums of money, costs,
accounts, reckonings, covenants, contracts, agreements, promises, doings,
omissions, damages, executions, obligations, liabilities and expenses (including
attorney’s fees and costs), of every kind and nature that the Company ever had
or now has against you as of the date of this letter agreement.


4.             NON-DISCLOSURE AND NON-COMPETITION AND NON-SOLICITATION - YOU
ACKNOWLEDGE AND REAFFIRM YOUR OBLIGATION TO KEEP CONFIDENTIAL ALL NON-PUBLIC
INFORMATION CONCERNING THE COMPANY WHICH YOU ACQUIRED DURING THE COURSE OF YOUR
EMPLOYMENT WITH THE COMPANY, AS STATED MORE FULLY IN THE MARCH 15, 2002
EMPLOYMENT AGREEMENT, AS AMENDED, YOU EXECUTED AT THE INCEPTION OF YOUR
EMPLOYMENT WHICH REMAINS IN FULL FORCE AND EFFECT.  YOU FURTHER ACKNOWLEDGE AND
REAFFIRM YOUR NON-COMPETITION AND NON-SOLICITATION OBLIGATIONS SET FORTH THEREIN
THAT ALSO REMAIN IN FULL FORCE AND EFFECT.  NOTWITHSTANDING THE FOREGOING, THE
MARCH 15, 2002 EMPLOYMENT AGREEMENT IS HEREBY AMENDED SUCH THAT THE PHRASE,
“FIELD OF INTEREST,” SHALL MEAN THE FIELD CONSISTING OF ANY HEPARIN-BASED
THERAPEUTIC OR GLYCAN-BASED BIOGENERIC (“BIOGENERIC” IS DEFINED AS A PROTEIN
DRUG WHERE THE DRUG IN THE FORM ADMINISTERED TO PATIENTS IS INTENDED TO HAVE THE
SAME LABEL AS THE REFERENCE LISTED DRUG).


5.             RETURN OF COMPANY PROPERTY - YOU AGREE TO RETURN WITHIN SEVEN (7)
DAYS OF THE EXECUTION OF THIS LETTER AGREEMENT ALL COMPANY PROPERTY INCLUDING,
BUT NOT LIMITED TO, KEYS, FILES, RECORDS (AND COPIES THEREOF), EQUIPMENT,
(INCLUDING, BUT NOT LIMITED TO, COMPUTER HARDWARE, SOFTWARE AND PRINTERS,
WIRELESS HANDHELD DEVICES, CELLULAR PHONES, PAGERS, ETC.), COMPANY
IDENTIFICATION, COMPANY VEHICLES AND ANY OTHER COMPANY-OWNED PROPERTY WHICH IS
IN YOUR POSSESSION OR CONTROL (EXCEPT MATERIALS RELEVANT TO THE SANDOZ
COLLABORATIONS, AS DEFINED IN EXHIBIT B HERETO, OR MATERIALS RELATED TO YOUR
SERVICE AS A MEMBER OF THE COMPANY’S BOARD OF DIRECTORS).  YOU FURTHER AGREE TO
LEAVE INTACT ALL ELECTRONIC COMPANY DOCUMENTS, INCLUDING THOSE THAT YOU
DEVELOPED OR HELP DEVELOP DURING YOUR EMPLOYMENT.  YOU ALSO AGREE TO CANCEL
WITHIN SEVEN (7) DAYS, ALL ACCOUNTS FOR YOUR BENEFIT, IF ANY, IN THE COMPANY’S
NAME, INCLUDING BUT NOT LIMITED TO, CREDIT CARDS, TELEPHONE CHARGE CARDS,
CELLULAR PHONE AND/OR PAGER ACCOUNTS AND COMPUTER ACCOUNTS.


6.             BUSINESS EXPENSES AND COMPENSATION - YOU ACKNOWLEDGE THAT YOU
HAVE BEEN REIMBURSED BY THE COMPANY FOR ALL BUSINESS EXPENSES INCURRED IN
CONJUNCTION WITH THE PERFORMANCE OF YOUR EMPLOYMENT AND THAT NO OTHER
REIMBURSEMENTS ARE OWED TO YOU.  YOU FURTHER ACKNOWLEDGE THAT YOU HAVE RECEIVED
PAYMENT IN FULL FOR ALL SERVICES RENDERED IN CONJUNCTION WITH YOUR EMPLOYMENT BY
THE COMPANY AND THAT NO OTHER COMPENSATION IS OWED TO YOU.


7.             CONTINUED ASSISTANCE - YOU AGREE THAT AFTER THE RESIGNATION DATE
YOU WILL PROVIDE SERVICES TO THE COMPANY IN ACCORDANCE WITH THE CONSULTING
AGREEMENT ATTACHED AS EXHIBIT B HERETO; AND, DURING THE PERIOD COVERED BY THE
CONSULTING AGREEMENT, PROVIDE ALL REASONABLE COOPERATION TO THE COMPANY,
INCLUDING BUT NOT LIMITED TO, ASSISTING THE COMPANY TRANSITION YOUR JOB DUTIES,
ASSISTING THE COMPANY IN DEFENDING AGAINST AND/OR PROSECUTING ANY LITIGATION OR
THREATENED LITIGATION, AND PERFORMING ANY OTHER TASKS AS REASONABLY REQUESTED BY
THE COMPANY, UP TO A TOTAL OF TWENTY (20) HOURS PER MONTH EXCLUSIVE OF ANY TIME
RELATED TO YOUR SERVICE AS A MEMBER OF THE BOARD.  YOU SHALL NOT BE REQUIRED TO
PROVIDE ANY ASSISTANCE TO THE COMPANY BEYOND SUCH TWENTY (20) HOURS IN A MONTH
DURING THE PERIOD COVERED BY THE CONSULTING AGREEMENT OR PROVIDE ANY COOPERATION
BEYOND DE MINIMIS ASSISTANCE (E.G., A BRIEF PHONE CALL OR RESPONDING BRIEFLY TO
AN

3


--------------------------------------------------------------------------------





EMAIL) FOLLOWING THE END OF THE PERIOD COVERED BY THE CONSULTING AGREEMENT
UNLESS YOU AND THE COMPANY AGREE UPON THE EXTENT AND TERMS OF SUCH ASSISTANCE IN
ADVANCE AND IN WRITING.


8.             AMENDMENT - THIS LETTER AGREEMENT SHALL BE BINDING UPON THE
PARTIES AND MAY NOT BE MODIFIED IN ANY MANNER, EXCEPT BY AN INSTRUMENT IN
WRITING OF CONCURRENT OR SUBSEQUENT DATE SIGNED BY DULY AUTHORIZED
REPRESENTATIVES OF THE PARTIES HERETO.  THIS LETTER AGREEMENT IS BINDING UPON
AND SHALL INURE TO THE BENEFIT OF THE PARTIES AND THEIR RESPECTIVE AGENTS,
ASSIGNS, HEIRS, EXECUTORS, SUCCESSORS AND ADMINISTRATORS.


9.             WAIVER OF RIGHTS - NO DELAY OR OMISSION BY THE COMPANY IN
EXERCISING ANY RIGHT UNDER THIS LETTER AGREEMENT SHALL OPERATE AS A WAIVER OF
THAT OR ANY OTHER RIGHT.  A WAIVER OR CONSENT GIVEN BY THE COMPANY ON ANY ONE
OCCASION SHALL BE EFFECTIVE ONLY IN THAT INSTANCE AND SHALL NOT BE CONSTRUED AS
A BAR OR WAIVER OF ANY RIGHT ON ANY OTHER OCCASION.


10.           VALIDITY - SHOULD ANY PROVISION OF THIS LETTER AGREEMENT BE
DECLARED OR BE DETERMINED BY ANY COURT OF COMPETENT JURISDICTION TO BE ILLEGAL
OR INVALID, THE VALIDITY OF THE REMAINING PARTS, TERMS OR PROVISIONS SHALL NOT
BE AFFECTED THEREBY AND SAID ILLEGAL OR INVALID PART, TERM OR PROVISION SHALL BE
DEEMED NOT TO BE A PART OF THIS LETTER AGREEMENT.


11.           NATURE OF AGREEMENT - YOU UNDERSTAND AND AGREE THAT THIS LETTER
AGREEMENT IS A SEVERANCE AGREEMENT AND DOES NOT CONSTITUTE AN ADMISSION OF
LIABILITY OR WRONGDOING ON THE PART OF YOU, THE COMPANY, OR ANY OTHER PERSON.


12.           ACKNOWLEDGMENTS - YOU ACKNOWLEDGE THAT YOU HAVE BEEN GIVEN AT
LEAST TWENTY-ONE (21) DAYS TO CONSIDER THIS LETTER AGREEMENT, INCLUDING
ATTACHMENT A, AND THAT THE COMPANY ADVISED YOU TO CONSULT WITH AN ATTORNEY OF
YOUR OWN CHOOSING PRIOR TO SIGNING THIS LETTER AGREEMENT.  YOU UNDERSTAND THAT
YOU MAY REVOKE THIS LETTER AGREEMENT FOR A PERIOD OF SEVEN (7) DAYS AFTER YOU
SIGN THIS LETTER AGREEMENT BY NOTIFYING MS. SHMERLING IN WRITING, AND THE LETTER
AGREEMENT SHALL NOT BE EFFECTIVE OR ENFORCEABLE UNTIL THE EXPIRATION OF THIS
SEVEN (7) DAY REVOCATION PERIOD.  YOU UNDERSTAND AND AGREE THAT BY ENTERING INTO
THIS LETTER AGREEMENT, YOU ARE WAIVING ANY AND ALL RIGHTS OR CLAIMS YOU MIGHT
HAVE UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT, AS AMENDMENT BY THE OLDER
WORKERS BENEFITS PROTECTION ACT, AND THAT YOU HAVE RECEIVED CONSIDERATION BEYOND
THAT TO WHICH YOU WERE PREVIOUSLY ENTITLED.


13.           VOLUNTARY ASSENT - YOU AFFIRM THAT NO OTHER PROMISES OR AGREEMENTS
OF ANY KIND HAVE BEEN MADE TO OR WITH YOU BY ANY PERSON OR ENTITY WHATSOEVER TO
CAUSE YOU TO SIGN THIS LETTER AGREEMENT, AND THAT YOU FULLY UNDERSTAND THE
MEANING AND INTENT OF THIS LETTER AGREEMENT.  YOU STATE AND REPRESENT THAT YOU
HAVE HAD AN OPPORTUNITY TO FULLY DISCUSS AND REVIEW THE TERMS OF THIS LETTER
AGREEMENT WITH AN ATTORNEY.  YOU FURTHER STATE AND REPRESENT THAT YOU HAVE
CAREFULLY READ THIS LETTER AGREEMENT, INCLUDING ATTACHMENTS A AND B, UNDERSTAND
THE CONTENTS HEREIN, FREELY AND VOLUNTARILY ASSENT TO ALL OF THE TERMS AND
CONDITIONS HEREOF, AND SIGN YOUR NAME OF YOUR OWN FREE ACT.


14.           APPLICABLE LAW - THIS LETTER AGREEMENT SHALL BE INTERPRETED AND
CONSTRUED BY THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS, WITHOUT REGARD TO
CONFLICT OF LAWS PROVISIONS.  YOU HEREBY IRREVOCABLY SUBMIT TO AND ACKNOWLEDGE
AND RECOGNIZE THE JURISDICTION OF THE COURTS OF THE COMMONWEALTH OF
MASSACHUSETTS, OR IF APPROPRIATE, A FEDERAL COURT LOCATED IN MASSACHUSETTS
(WHICH COURTS, FOR PURPOSES OF THIS LETTER AGREEMENT, ARE THE ONLY COURTS OF
COMPETENT JURISDICTION), OVER ANY

4


--------------------------------------------------------------------------------





SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS LETTER AGREEMENT OR THE SUBJECT MATTER HEREOF.


15.           ENTIRE AGREEMENT - THIS LETTER AGREEMENT, INCLUDING ATTACHMENTS A
AND B, CONTAINS AND CONSTITUTES THE ENTIRE UNDERSTANDING AND AGREEMENT BETWEEN
THE PARTIES HERETO WITH RESPECT TO YOUR SEVERANCE BENEFITS AND THE RESOLUTION OF
ANY POTENTIAL CLAIMS AGAINST THE COMPANY AND CANCELS ALL PREVIOUS ORAL AND
WRITTEN NEGOTIATIONS, AGREEMENTS, COMMITMENTS, WRITINGS IN CONNECTION WITH
SEVERANCE BENEFITS AND THE RESOLUTION OF ANY POTENTIAL CLAIMS BETWEEN YOU AND
THE COMPANY.  NOTHING IN THIS PARAGRAPH, HOWEVER, SHALL MODIFY, CANCEL OR
SUPERSEDE YOUR OBLIGATIONS SET FORTH IN PARAGRAPH 4 HEREIN.

If you have any questions about the matters covered in this letter, please
contact Ms. Shmerling.

Very truly yours,

 

 

 

By:

  /s/ Peter Barrett

 

 

Peter Barrett

 

 

Board Member

 

 

Momenta Pharmaceuticals, Inc.

 

I hereby agree to the terms and conditions set forth above and in Attachments A
and B.  I have been given at least twenty-one (21) days to consider this letter
agreement (including Attachments A and B) and I have chosen to execute this on
the date below.  I intend that this letter agreement and the attachments hereto
will become a binding agreement between me and the Company if I do not revoke my
acceptance in seven (7) days.

  /s/ Alan L. Crane

 

 

October 12, 2006

Alan L. Crane

Date

 

 

To be returned to Lisa Shmerling on or before November 4, 2006.

5


--------------------------------------------------------------------------------




 

ATTACHMENT A

DESCRIPTION OF SEVERANCE BENEFITS

The Company will pay you an amount equal to $315,000.00, less all applicable
state and federal taxes (the “Severance Pay”).  This Severance Pay will be paid
in one lump-sum on the Company’s first regular pay day after this letter
agreement becomes binding upon you.

In addition, the Company will not unreasonably narrow the scope and extent of
coverage of its current Directors’ and Officers’ Insurance coverage during the
five year period commencing on the date of this letter agreement unless such
narrowing or change of coverage is consistent with regard to all Company
directors and officers.

6


--------------------------------------------------------------------------------




 

ATTACHMENT B

CONSULTING AGREEMENT

As you know, Momenta will require your assistance with regard to certain
transaction activities, including, but not limited to service as one of
Momenta’s members of the joint steering committees contemplated in (1) the
Memorandum of Understanding dated as of July 25, 2006 by and between Momenta and
Sandoz AG (the “2006 Sandoz Collaboration”) and (ii) the Collaboration and
License Agreement, dated November 1, 2003, by and among Sandoz N.V. (formerly
Biochemie West Indies, N.V.), Sandoz Inc. (formerly Geneva Pharmaceuticals,
Inc.) and Momenta (the “2003 Sandoz Collaboration,” and together with the 2006
Sandoz Collaboration, the “Sandoz Collaborations”).  You and the Company have
agreed to enter into this Consulting Agreement in order to secure your
assistance with the Sandoz Collaborations as well as with certain other services
deemed necessary by the Company.  You and the Company, therefore, agree as
follows:

1.                                       DEFINITIONS


“CONFIDENTIAL INFORMATION” MEANS ALL TRADE SECRETS, PROPRIETARY INFORMATION,
KNOW-HOW, DATA, DESIGNS, SPECIFICATIONS, PROCESSES, CUSTOMER LISTS AND OTHER
TECHNICAL OR BUSINESS INFORMATION (AND ANY TANGIBLE EVIDENCE, RECORD OR
REPRESENTATION THEREOF), WHETHER PREPARED, CONCEIVED OR DEVELOPED BY AN EMPLOYEE
OR CONSULTANT OF THE COMPANY (INCLUDING YOU) OR RECEIVED BY THE COMPANY OR YOU
FROM AN OUTSIDE SOURCE (INCLUDING COMPANY COLLABORATORS), WHICH IS IN THE
POSSESSION OF THE COMPANY (WHETHER OR NOT THE PROPERTY OF THE COMPANY, WHICH IN
ANY WAY RELATES TO THE PRESENT OR FUTURE BUSINESS OF THE COMPANY, OR ITS
BUSINESS RELATIONSHIPS, COLLABORATIVE RELATIONSHIPS, STRATEGIC PLANS, OR
FINANCIAL AFFAIRS, WHICH IS MAINTAINED IN CONFIDENCE BY THE COMPANY, OR WHICH
MIGHT PERMIT THE COMPANY OR ITS AFFILIATES, SUPPLIERS, LICENSORS, LICENSEES,
PARTNERS, COLLABORATORS OR CUSTOMERS TO OBTAIN A COMPETITIVE ADVANTAGE OVER
COMPETITORS WHO DO NOT HAVE ACCESS TO SUCH TRADE SECRETS, PROPRIETARY
INFORMATION, OR OTHER DATA OR INFORMATION.  WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, CONFIDENTIAL INFORMATION SHALL INCLUDE INFORMATION PERTAINING TO:
(I) ANY IDEA, IMPROVEMENT, INVENTION, INNOVATION, DEVELOPMENT, TECHNICAL DATA,
DESIGN, FORMULA, DEVICE, PATTERN, CONCEPT, ART, METHOD, PROCESS, PRODUCT,
PRODUCT SPECIFICATION, PLAN FOR A NEW OR REVISED PRODUCT, FORMULATIONS,
TECHNOLOGIES, TECHNIQUES, METHODOLOGIES, ALGORITHMS, NOTATION SYSTEMS, COMPUTER
PROGRAMS, COMPUTER SECURITY SYSTEMS AND PROCESSES, PROCEDURES, TESTS,
DOCUMENTATION, REPORTS, SOURCES OF SUPPLY, KNOW-HOW, PATENT POSITIONING,
RESEARCH, DEVELOPMENT, MANUFACTURING, COMMERCIALIZATION, COMPILATION OF
INFORMATION, OR WORK IN PROCESS, AND ANY AND ALL REVISIONS AND IMPROVEMENTS
RELATING TO ANY OF THE FOREGOING , AS WELL AS INFORMATION PERTAINING TO SUGARS,
POLYSACCHARIDES, HEPARINASES, ENZYMES, REAGENTS, GLYCOPROTEINS, PROTEINS,
PEPTIDE MIXTURES, PEPTIDES, GLYCOCONJUGATES, PRIMERS, PLASMIDS, VECTORS,
EXPRESSION SYSTEMS, CELLS, CELL LINES, ANTIBODIES, ORGANISMS, CHEMICAL COMPOUNDS
AND ASSAY SYSTEMS (IN EACH CASE WHETHER OR NOT REDUCED TO TANGIBLE FORM); AND
(II) THE NAME OF ANY EMPLOYEE, CONSULTANT, CUSTOMER OR PROSPECTIVE CUSTOMER, OR
ANY OTHER CUSTOMER OR PROSPECTIVE CUSTOMER INFORMATION, ANY SALES PLAN,
MARKETING MATERIAL, PLAN OR SURVEY, BUSINESS PLAN OR OPPORTUNITY, BUSINESS
PROPOSAL, STRATEGIC PLAN, FINANCIAL RECORD, OR BUSINESS RECORD OR OTHER RECORD
OR INFORMATION RELATING TO THE PRESENT OR PROPOSED BUSINESS OF THE COMPANY OR
ANY CUSTOMER.  NOTWITHSTANDING THE FOREGOING, THE TERM CONFIDENTIAL INFORMATION
SHALL NOT APPLY TO INFORMATION WHICH THE COMPANY HAS VOLUNTARILY DISCLOSED TO
THE

7


--------------------------------------------------------------------------------





PUBLIC WITHOUT RESTRICTION, OR WHICH HAS OTHERWISE LAWFULLY ENTERED THE PUBLIC
DOMAIN.  YOU UNDERSTAND THAT THE COMPANY FROM TIME TO TIME HAS IN ITS POSSESSION
INFORMATION WHICH IS CLAIMED BY CUSTOMERS, COLLABORATORS, AND OTHERS TO BE
PROPRIETARY AND WHICH THE COMPANY HAS AGREED TO KEEP CONFIDENTIAL.  YOU AGREE
THAT ALL SUCH INFORMATION SHALL BE CONFIDENTIAL INFORMATION FOR PURPOSES OF THIS
CONSULTING AGREEMENT.

“Development” means ideas, concepts, discoveries, inventions, developments,
improvements, know-how, trade secrets, methodologies, biological substances,
materials, devices, equipment, algorithms, notation systems, computer software
and hardware, data, documentation and reports (whether or not protectible under
state, federal or foreign patent, trademark, copyright or similar laws) that are
developed or conceived or reduced to practice by you (a) during the term of this
Consulting Agreement and (b) (i) in performance of the consulting services
rendered under this Consulting Agreement, (ii) by use of the Company ‘s
intellectual property, equipment or facilities or (iii) otherwise at the Company
‘s expense.

2.                                       SERVICES

                2.1  For a period commencing on September 18, 2006 and ending on
December 31, 2007, or any longer period as agreed to in writing by you and the
Company, the Company hereby retains you as a consultant and you agree to perform
the consulting services with regard to the Sandoz Collaborations and any other
projects agreed to in writing (including email) by you and the Company,
provided, however, the Company may terminate this Consulting Agreement after
twelve (12) months without any further obligation to you.  You agree to provide
up to twenty (20) hours of consulting time per month for which the Company shall
pay you a monthly fee of $10,000, in arrears.  Including any time pursuant to
Section 7 of the October 13, 2006 letter agreement between you and the Company
(“Continued Assistance”), you shall not be obligated to provide a total of more
than twenty (20) hours of services to the Company in any month; provided,
however, nothing herein shall limit the time necessary to the performance of
your duties and responsibilities as a member of the Board of Directors or any
duties or incident thereto.

                2.2  You represent that you are under no contractual or other
obligation or restriction which is inconsistent with your performance of the
consulting services contemplated by this Consulting Agreement.  You will arrange
to provide the consulting services contemplated by this Consulting Agreement in
such manner and at such times that the rendering of the consulting services
under this Consulting Agreement will not conflict with your responsibilities
under any other agreement, arrangement or understanding or pursuant to any
employment relationship you have at any time with any third party.

                2.3  You represent that the performance of the consulting
services contemplated by this Consulting Agreement does not and will not breach
any agreement which obligates you to keep in confidence any confidential or
proprietary information of any third party or to refrain from competing with the
business of any third party.

                2.4  In performing the consulting services contemplated by this
Consulting Agreement, you agree to comply with all business conduct, regulatory
and health and safety

8


--------------------------------------------------------------------------------




guidelines or regulations established by the Company or any governmental
authority with respect to the business of the Company.

                2.5  You represent, warrant and agree that you have not been,
and during the term of this Consulting Agreement, will not be, debarred by the
Food and Drug Administration from working in or providing services to any
pharmaceutical or biotechnology company under the Federal Food, Drug and
Cosmetic Act, or under any other applicable law.  You agree you will immediately
notify the Company if you become aware of any such circumstances during the term
of this Consulting Agreement.

                2.6  In addition to your ongoing obligations, pursuant to the
Employment Agreement, during the term of this Consulting Agreement and for a
period of one year thereafter, you shall not provide consulting services to any
business or entity with respect to a project or product in the Field of Interest
(as defined in Section 4 of the October 13, 2006 letter agreement between you
and the Company) which competes with a project or product of the Company and for
which you are or were providing consulting services under this Consulting
Agreement.

3.                                       DEVELOPMENTS

                3.1  All Developments shall be “works made for hire” and the
exclusive property of the Company.  You shall promptly and fully disclose to the
Company all Developments.  You shall keep and maintain complete records of all
Developments and of all work carried out by you under the terms of this
Consulting Agreement.  These records shall also be “works made for hire” and the
exclusive property of the Company.  You assign to the Company all of your
rights, title and interest in and to any and all Developments.  During and after
the term of this Consulting Agreement, you will cooperate fully in obtaining
patent and other proprietary protection for any and all Developments, all in the
name of the Company and at the Company ‘s cost and expense, and, without
limitation, shall execute and deliver all requested applications, assignments
and other documents, and take such other measures as the Company shall
reasonably request, in order to perfect and enforce the Company’s rights in any
and all Developments.  You hereby appoint the Company your attorney-in-fact to
execute and deliver any such documents on behalf of you in the event you shall
fail to do so.

                3.2  You shall not use any third party intellectual property in
performing the consulting services contemplated by this Consulting Agreement or
engage in any other activities that would result in a third party having an
ownership interest in any Developments.

4.                                       CONFIDENTIALITY

                4.1  During the term of this Consulting Agreement and
thereafter, you shall not directly or indirectly publish, disseminate or
otherwise disclose, use for your own benefit or for the benefit of a third
party, or deliver or make available to any third party any Confidential
Information, other than in furtherance of the purposes of this Consulting

9


--------------------------------------------------------------------------------




Agreement and only then with the prior written consent of the Company. 
Notwithstanding the foregoing, if required, you may disclose Confidential
Information to a governmental authority or by order of a court of competent
jurisdiction, provided that you have provided the Company with reasonable notice
and opportunity to seek protection from such disclosure to the extent practical
under the circumstances.  During the term of this Consulting Agreement and
thereafter, you shall exercise all commercially reasonable precautions to
physically protect the integrity and confidentiality of the Confidential
Information and shall not remove any Confidential Information.

5.                                       INDEMNIFICATION

                5.1  The Company shall indemnify, defend and hold harmless you,
your heirs and assigns (the “Indemnittees”) against any liability, damage, loss
or expense (including reasonable attorneys’ fees and expenses of litigation)
incurred by, threatened against or imposed upon the Indemnittees or any one of
them, in connection with any threatened or actual claims, suits, actions,
demands or judgments arising from your good faith performance of this Consulting
Agreement, your provision of any services pursuant to Section 7 of the October
13, 2006 letter agreement between you and the Company (“Continued Assistance”). 

6.                                       MISCELLANEOUS

                6.1  All consulting services contemplated under this Consulting
Agreement shall be rendered by you as an independent contractor.  You shall have
no right to receive any employee benefits, such as health and accident
insurance, sick leave or vacation which are accorded to employees of the
Company.  However, in accordance with Company policy, the Company shall
reimburse you for all reasonable travel, lodging, sustenance and other
out-of-pocket expenses incurred by you in the course of performing hereunder.

                6.2  You shall pay all required taxes on your income under this
Consulting Agreement.  You shall provide all required tax information, including
without limitation, the IRS Form W-9 “Request for Taxpayer Identification Number
and Certification.”

                6.3  This Consulting Agreement is a personal services
agreement.  The rights and obligations under this Consulting Agreement may not
be assigned or transferred by either party without the prior written consent of
the other party, except that the Company may assign this Consulting Agreement to
an affiliated Company or in connection with the merger, consolidation, sale or
transfer of all or substantially all of the business to which this Consulting
Agreement relates.

                6.4  This Consulting Agreement constitutes the entire agreement
of the parties with regard to its subject matter and supersedes all previous
oral or written representations, agreements and understandings between you and
the Company regarding its subject matter.  This Consulting Agreement may be
changed only by a writing signed by both parties.

                6.5  In the event that any one or more provisions of this
Consulting Agreement shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity,

10


--------------------------------------------------------------------------------




illegality or unenforceability shall not affect any other provision of this
Consulting Agreement, and all other provisions shall remain in full force and
effect.  If any of the provisions are held to be excessively broad, any such
provision shall be reformed and construed by limiting and reducing it so as to
be enforceable to the maximum extent permitted by law.

                6.6  This Consulting Agreement shall in all events and for all
purposes be governed by and construed in accordance with the law of the
Commonwealth of Massachusetts, without regard to any choice of law principle
that would dictate the application of the law of another jurisdiction.

11


--------------------------------------------------------------------------------